NO. 07-13-00023-CR

                              IN THE COURT OF APPEALS

                       FOR THE SEVENTH DISTRICT OF TEXAS

                                      AT AMARILLO

                                         PANEL B

                                   FEBRUARY 28, 2013


                      STEVEN DEWAYNE INGRAM, APPELLANT

                                             v.

                          THE STATE OF TEXAS, APPELLEE


          FROM THE 316TH DISTRICT COURT OF HUTCHINSON COUNTY;

                 NO. 10,784; HONORABLE DAVID GLEASON, JUDGE


Before QUINN, C.J., and CAMPBELL and HANCOCK, JJ.


                       ORDER OF ABATEMENT AND REMAND


       Appellant Steven DeWayne Ingram filed notice of appeal, pro se. To date, we

have no record but according to the trial court clerk’s information form appellant was

convicted of possession of a controlled substance and sentenced to confinement in a

state jail for two years. According to the same information form, appellant refused to

sign an affidavit of indigence in the trial court. He currently appears pro se on appeal.

Although the certification of right of appeal is signed by the trial court, appellant

apparently also refused to sign the certification.
      The court reporter and clerk each requested additional time to prepare the record

because appellant had not made acceptable payment arrangements.             By letter of

February 8, 2013, we directed appellant to request preparation of the reporter’s record

and make acceptable payment arrangements for preparation of the reporter’s and

clerk’s records. We directed him also to advise us in writing of his fulfillment of these

requirements by February 25. At appellant’s request, we extended this deadline until

March 11.


      On February 21, appellant filed what we interpret as his response to our

February 8 letter. The handwritten single-page document does not indicate appellant

has accomplished the conditions necessary to obtain the reporter’s record and the

clerk’s record. The document contains the statement, “I get S.S.I.”


      Because appellant is not represented by counsel, has not made required

arrangements for preparation of the appellate record, and may be indigent, we abate

the appeal and remand the cause to the trial court for further proceedings. On remand,

the trial court shall use whatever means it finds necessary, which may include noticing

and conducting a hearing, to determine the following:


      1. whether appellant desires to prosecute this appeal;
      2. whether appellant is indigent and entitled to appointed counsel on
      appeal and a free appellate record;
      3. whether appellant desires to represent himself on appeal in this case;
      4. if appellant wishes to represent himself, whether appellant’s decision to
      do so is competently and intelligently made, including whether appellant is
      aware of the dangers and disadvantages of self-representation on appeal,
      see Hubbard v. State, 739 S.W.2d 341, 345 (Tex.Crim.App. 1987);

                                           2
       5. if appellant wishes to represent himself, whether allowing him to do so
       is in his best interests, the State’s best interest, and is in furtherance of the
       proper administration of justice;
       6. if appellant is not indigent, and does not desire to represent himself on
       appeal, why counsel has not been retained;
       7. if appellant is not indigent, why he has not satisfied conditions
       necessary for preparation of the reporter’s record and the clerk’s record;
       and
       8. why appellant has not signed the certification of right of appeal as
       required by appellate rule 25.2(d).


       If the trial court determines appellant desires to prosecute the appeal, and if it

determines that appellant is indigent and entitled to appointed counsel, and if it

determines that appellant does not desire to represent himself on appeal or determines

that his doing so is not in the best interests of appellant, the State and the

administration of justice, then the trial court shall appoint counsel for appellant. If the

trial court appoints appellate counsel, it shall cause the name, address, telephone

number, fax number, and state bar number of the appointed attorney to be provided to

this Court. If the trial court determines that appellant is indigent, it shall further direct the

reporter and the clerk to prepare the record without charge to appellant. The trial court

shall issue findings and recommendations expressing its determinations on the issues

listed above.


       If the court recommends that this Court permit appellant to represent himself on

appeal, we will review that recommendation and issue further orders when we reinstate

the appeal.




                                               3
      The trial court shall also cause to be developed 1) a supplemental clerk’s record

containing the findings, recommendations and any orders the court signs, and 2) a

supplemental reporter’s record transcribing the evidence and argument presented at

any hearing held. The supplemental clerk’s record and reporter’s record, if any, shall be

filed by the trial court with the clerk of this court on or before March 29, 2013, unless

additional time is requested.


      It is so ordered.




                                                      Per Curiam


Do not publish.




                                           4